Citation Nr: 0015011	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from February 1946 to June 
1948.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Portland Regional Office (RO) which 
denied a compensable rating for bilateral tinnitus.  


FINDINGS OF FACT

1.  The veteran's tinnitus is recurrent, but has not been 
shown to be the result of a head injury, concussion, or 
acoustic trauma. 

2.  Effective June 10, 1999, 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 was amended to remove the requirement that 
tinnitus be a symptom of a head injury, a concussion or 
acoustic trauma, for a compensable rating; this amended 
provision is more favorable to the veteran.


CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, the criteria for a compensable 
rating for tinnitus were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.87a, DC 6260 (1998) (effective 
prior to June 10, 1999).

2.  The criteria for a 10 percent rating for tinnitus have 
been met from June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 64 Fed. Reg. 25,202-25,210 (May 11, 1999) (codified at 
38 C.F.R. § 4.87, DC 6260 (1999) (effective June 10, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for 
increased rating for tinnitus is well grounded, as it is a 
plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Thus, VA has a duty to assist in the development of facts 
pertinent to the claim.  38 U.S.C.A. 5107(a).  Consistent 
with such duty, the veteran was afforded a VA medical 
examination in November 1998.  The Board finds that the 
examination report contains sufficient information to rate 
the veteran's tinnitus in accordance with the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

As the veteran has not identified any outstanding relevant 
evidence which may support his claim, the Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist the veteran as mandated by 38 
U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records reveal that he 
developed pulmonary tuberculosis in service and was treated 
with Streptomycin.  By November 1949 rating decision, the RO 
granted service connection for pulmonary tuberculosis. 

In April 1982, the veteran submitted a claim of service 
connection for bilateral hearing loss.  In support of his 
claim, he submitted a May 1982 letter from a private 
audiologist indicating that the veteran had bilateral high 
frequency sensorineural hearing loss consistent with a 
history of ototoxic medication (Streptomycin).  He indicated 
that the veteran's other pertinent medical history was 
negative.

The veteran was afforded VA audiologic examination in 
September 1982 at which he reported bilateral hearing loss 
and ringing in his ears since taking Streptomycin for 
tuberculosis.  The diagnoses were sensorineural hearing loss 
and recurrent tinnitus aurium.

On VA audiologic examination in October 1983, the veteran 
reported bilateral hearing loss and intermittent tinnitus 
stemming from Streptomycin therapy in 1951.  The diagnoses 
included bilateral sensorineural hearing loss.

By August 1985 decision, the Board granted service connection 
for the veteran's bilateral tinnitus, finding that it had 
been incurred as a result of taking medication for service-
connected tuberculosis.  See 38 C.F.R. § 3.310.  The RO 
effectuated the Board's decision by September 1985 rating 
decision and assigned an initial zero percent rating from 
April 15, 1982, the date of receipt of his claim of service 
connection for that disability.  The noncompensable rating 
has remained in effect to date.

In August 1998, the veteran filed a claim for increased 
rating for tinnitus.  In connection with his claim, he was 
afforded VA medical examination in November 1998 at which he 
reported bilateral hearing loss since Streptomycin therapy in 
1951.  He indicated that he first noticed bilateral tinnitus 
about 10 years earlier and had four or five daily episodes of 
tinnitus, lasting for a few minutes at a time.  He reported 
that he had some noise exposure since his separation from 
service.  The diagnoses were bilateral high frequency 
sensorineural hearing loss and history of tinnitus.  The 
examiner concluded that the veteran's tinnitus was probably 
related to aging and did not interfere with his functioning 
or ability to work.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran's tinnitus has been rated by the RO 
under 38 C.F.R. § 4.87, DC 6260, as in effect through June 9, 
1999.  Under such criteria, tinnitus was rated 10 percent 
disabling if persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 
(1998).  When the requirements for a compensable rating were 
not met, a zero percent rating was assigned.  38 C.F.R. § 
4.31. 

Since the veteran filed his claim, the regulations pertaining 
to the rating of tinnitus under DC 6260 were revised.  The 
amendments became effective June 10, 1999.  64 Fed. Reg. 
25,202-210 (May 11, 1999) (codified at 38 C.F.R. § 4.87, DC 
6260 (1999).  Under the revised criteria, a 10 percent rating 
is warranted for recurrent tinnitus, regardless of its cause.  
38 C.F.R. § 4.87, DC 6260 (1999).  Although it does not 
appear that the veteran was provided with the recent 
amendments to DC 6260, the Board concludes that he is not 
prejudiced, given the favorable outcome below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1883).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
when there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  Accordingly, it 
is necessary to determine whether the amended regulations or 
the previously existing regulations are more favorable to the 
veteran.  

VA General Counsel has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VA O.G.C. Prec. Op. No. 11-97; 62 Fed. Reg. 37,953 (1997).  
According to this opinion, when there is a pertinent change 
in a regulation while a claim is on appeal, the Board must 
take two sequential steps.  First, it must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  In this case, 
the Board finds that the most recent version of DC 6260 is 
more favorable to the veteran as the compensable rating 
requirement that tinnitus be a symptom of head injury, a 
concussion or acoustic trauma was removed.  Thus, the Board 
will apply those amended criteria in accordance with the 
decision in Karnas, supra.

However, it is observed that the revised regulations do not 
allow for retroactive application.  In fact, when the 
Secretary adopted the revised rating schedule and published 
it in the Federal Register, the publication clearly stated an 
effective date of June 10, 1999.  As the revised regulations 
expressly state an effective date and contain no provision 
for retroactive applicability, the Board finds that their 
retroactive application is prohibited.  VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000), 65 Fed. Reg. 34,533 (2000).  
Thus, the Board must apply the prior version of DC 6260 to 
rate the veteran's tinnitus prior to June 10, 1999, the 
period preceding the effective date of the regulatory change.  
Id.  

III.  Analysis

Turning to the merits of the veteran's claim, under DC 6260 
(as in effect prior to June 10, 1999), a 10 percent rating 
for tinnitus was warranted where it was persistent and a 
symptom of head injury, concussion, or acoustic trauma.  Even 
assuming that his tinnitus was persistent, there is no 
indication of record (nor does the veteran contend) that it 
was a symptom of head injury, concussion, or acoustic trauma.  
Rather, the record indicates that his tinnitus has been 
attributed to either Streptomycin therapy or aging.  Thus, 
the criteria for a compensable rating for tinnitus were not 
met prior to June 10, 1999.  

Under the new criteria of DC 6260, a 10 percent evaluation is 
warranted for tinnitus that is recurrent, regardless of its 
cause.  A 10 percent rating remains the maximum disability 
rating available under this code.  In this case, the Board 
finds that the veteran's tinnitus is recurrent as he 
experiences approximately four to five episodes daily.  Thus, 
a 10 percent rating (the maximum schedular rating assignable 
for tinnitus) is warranted from June 10, 1999.  

The Board has also considered whether an extraschedular 
rating is warranted.  The Court has held that the question of 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  Bagwell v. Brown, 9 Vet. App. 157 
(1996).  

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

In this case, the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  There is no competent evidence of record 
demonstrating that the service-connected tinnitus markedly 
interferes with employment and the veteran has not alleged 
such interference.  In fact, on most recent VA medical 
examination in November 1998, the examiner concluded that the 
veteran's tinnitus did not interfere with his functioning or 
employment.  In addition, there is no evidence of record 
showing that the veteran has been frequently hospitalized due 
to tinnitus.  Indeed, it does not appear that he has been 
hospitalized for this disability at all.  Consequently, no 
further action on this matter is warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for bilateral tinnitus is denied prior 
June 10, 1999.

A 10 percent rating for bilateral tinnitus is granted from 
June 10, 1999, subject to the law and regulations governing 
the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

